IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 No. 94 EM 2015

                     Respondent


              v.


JAMAL GLOVER,

                     Petitioner


                                         ORDER



PER CURIAM

       AND NOW, this 29th day of September, 2015, the Petition for a Remand and a

Stay is GRANTED and this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for it to hold, within 45 days, a hearing per Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998). The court is DIRECTED to issue its determination

within 30 days of that hearing.

       A Petition for Allowance of Appeal shall be due within 30 days of the common

pleas court’s adjudication of the Grazier issue.